EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Shawn Bauer on 4/15/2022.
The application has been amended as follows:

1. 	(Currently Amended) A system for predicting impaction state during an orthopaedic surgical procedure, the system comprising: 
one or more impaction sensors to generate sensor data indicative of impaction state of an orthopaedic implement relative to a patient’s bone; 
an impaction data collector to collect the sensor data during the orthopaedic surgical procedure from the one or more impaction sensors; 
an impaction analyzer to generate an impaction state prediction with a machine learning model based on the sensor data, wherein the impaction state prediction comprises an unseated state, a seated state, or a fracture state; and 
an impaction state user interface to output the impaction state prediction.

II.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. For example, Meneghini et al. (US 2008/0125671) discloses an apparatus/method involving a sensor 108 and impacting a punch 120 with a hammer 118 (e.g. para. [0018]), but fails to disclose: an impaction analyzer to generate an impaction state prediction with a machine learning model based on sensor data, wherein the impaction state prediction comprises an unseated state, a seated state, or a fracture state, and an impaction state user interface to output the impaction state prediction; and/or configuration to: generate an impaction state prediction with a machine learning model based on sensor data, wherein the impaction state prediction comprises an unseated state, a seated state, or a fracture state, and output the impaction state prediction; and/or configuration to: label sensor data with an impaction state label to generate labeled sensor data, wherein the impaction state label comprises an unseated state, a seated state, or a fracture state, and train a machine learning model to predict impaction state for input sensor data based on the labeled sensor data. There would have been no obvious reason(s) to modify the Meneghini et al. apparatus/method to satisfy at least this/these and/or each of Applicant’s claimed limitations, as such modifications would have likely rendered the Meneghini et al. apparatus/method incapable of continuing to operate/behave in the particular manner set forth within the Meneghini et al. reference, which would have been strongly indicative of an application of impermissible hindsight reasoning.

III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775